t c memo united_states tax_court timothy lee richard petitioner and susan lynn ellis intervenor v commissioner of internal revenue respondent docket no filed date adria vondra scott schumacher and john clynch for petitioner susan lynn ellis pro_se patsy clarke for respondent memorandum findings_of_fact and opinion colvin chief_judge pursuant to sec_7443a and rule sec_180 and sec_183 this case was assigned to and heard by special 1unless otherwise indicated all section references are to continued trial judge john f dean his recommended findings_of_fact and conclusions of law were filed and served upon the parties on date petitioner and respondent filed no objection to the special trial judge’s recommended findings_of_fact and conclusions of law intervenor filed an objection thereto and attached a document for our consideration the record was closed at the conclusion of the trial we decline to reopen the record at this time for purposes of admitting this document into evidence after reviewing the record in this case and the report of the special_trial_judge we adopt the recommended findings_of_fact and conclusions of law of special_trial_judge dean as the report of the court for respondent determined a deficiency of dollar_figure in timothy lee richard petitioner and susan lynn ellis’ intervenor federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 continued the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial petitioner abandoned his request for relief pursuant to sec_6015 and f accordingly the court limits continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in the state of washington for petitioner and intervenor filed a joint federal_income_tax return on the joint_return they reported total income of dollar_figure dollar_figure of which was attributable solely to intervenor on schedule c profit or loss from business petitioner reported net profit of dollar_figure from his investment broker business petitioner and intervenor married on date during their marriage they maintained separate and joint bank accounts bank statements for their joint account were addressed in both of their names and were delivered to their home address both petitioner and intervenor had access to the mail in the years leading up to petitioner encountered a series of unfortunate medical events he suffered a heart attack and had open heart surgery and was later diagnosed with prostate cancer he was then forced to discontinue his work as an continued its discussion to sec_6015 3respondent notified intervenor of petitioner’s request for relief and intervenor filed a notice of intervention on date investment broker because of his persistent health concerns the series of medical events caused a downward financial spiral for both petitioner and intervenor they began to experience considerable financial difficulty because of credit card debt and an overrun of home construction costs petitioner and intervenor discussed possible solutions to address their financial situation one possible solution they discussed was borrowing from intervenor’s sec_401 retirement account retirement account following their discussion intervenor made an internet request for a distribution of dollar_figure from her retirement account on date the distribution was deposited into petitioner and intervenor’s joint account and the bank statement4 labeled the deposit fidelity investm pension susan l ellis-richard intervenor intended to withdraw the portion as a loan however she never received the paperwork or otherwise satisfied the statutory requirements to process the distribution as a loan deposits into the joint account for the month of march totaled dollar_figure 4the joint account statement was dated mar through date with an opening balance of dollar_figure and a closing balance of dollar_figure 5during intervenor’s earnings were direct deposited into intervenor and petitioner’s joint bank account over the course of the next month petitioner wrote several checks totaling dollar_figure drawn on the joint bank account intervenor and petitioner also paid their mortgage and other miscellaneous bills from their joint account in date petitioner and intervenor did not report the distribution on their joint federal_income_tax return petitioner and intervenor divorced on date in late petitioner and intervenor received a notice_of_deficiency for their failure to report as income the dollar_figure distribution on date petitioner filed form_8857 request for innocent spouse relief requesting relief pursuant to sec_6015 c and f respondent sent to petitioner a final appeals determination denying his request for innocent spouse relief opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the 6three checks totaling dollar_figure were presented for payment in the month of march the final check at issue for dollar_figure was presented for payment in mid-april 7in the notice_of_deficiency respondent determined that petitioner and intervenor received and failed to report a dollar_figure distribution from a retirement account the notice_of_deficiency also addressed additional unreported de_minimis amounts attributable to petitioner entire tax due sec_6013 115_tc_183 affd 282_f3d_326 5th cir relief from joint_and_several_liability is available to certain taxpayers under sec_6015 under sec_6015 an individual who is eligible and so elects may limit his or her liability to the portion of a deficiency that is properly allocable to that individual as provided in sec_6015 sec_6015 under sec_6015 generally any item that gives rise to a deficiency on a joint_return eg the unreported early distribution from intervenor’s retirement account shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year a taxpayer is eligible to elect the application of sec_6015 if at the time the election is filed the taxpayer is no longer married to or is legally_separated from the individual with whom the taxpayer filed the joint_return to which the election relates sec_6015 the election under sec_6015 may be made at any time after a deficiency for such year is asserted and no later than years after the date on which the commissioner has begun collection activities with respect to the taxpayer making the election sec_6015 relief under sec_6015 is not available to petitioner if respondent demonstrates that petitioner had actual knowledge of the item giving rise to the deficiency see sec_6015 116_tc_198 sec_6015 does not require that the requesting spouse know the tax consequences arising from the item giving rise to the deficiency cheshire v commissioner supra pincite in the case of omitted income however the requesting spouse must have an actual and clear awareness of the omitted income id pincite we have observed that the applicable standard under sec_6015 is the requesting spouse’s actual subjective knowledge 116_tc_189 the commissioner must show by a preponderance_of_the_evidence that the requesting spouse had actual knowledge of the item giving rise to a deficiency see sec_6015 culver v commissioner supra pincite the item petitioner contests that gives rise to the deficiency and is not allocable to petitioner is intervenor’s retirement distribution there is no dispute that petitioner satisfies sec_6015 and b because he and intervenor were no longer married when petitioner filed his petition and the petition was filed timely the question remains whether petitioner had actual knowledge at the time the joint_return was signed of any item giving rise to a deficiency or portion thereof see sec_6015 intervenor testified that petitioner was aware of the distribution they had discussed it before she requested the funds he was present when she initiated the request for the distribution and after the distribution she told him that they had received the funds intervenor further alleged that in early petitioner and intervenor fell several months behind on the mortgage and began receiving phone calls from their mortgage company requesting payment after the distribution intervenor testified that they were able to make their mortgage payments an expense of almost dollar_figure she further testified that after making their mortgage payments they no longer received phone calls from their mortgage company intervenor admitted that before drawing large checks on the joint account petitioner would first inquire of her whether sufficient funds were available in the account and she would say yes we do you can do that she alleged however that with other checks presumably those for inconsequential amounts petitioner would not seek prior approval because he assumed that there was a couple of hundred dollars in there to cover it given intervenor’s substantial earnings during it would not 8the joint bank account statement intervenor provided shows a payment of only dollar_figure made in favor of their mortgage_lender on date see 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated self-serving testimony affg 34_tc_845 have been unreasonable for petitioner to assume that the joint account would contain sufficient funds to cover those inconsequential expenses respondent alleges that the foregoing testimony and petitioner’s own testimony show that petitioner had actual knowledge of the retirement distribution petitioner and intervenor shared a joint bank account petitioner had access to and opened the mail and the joint bank account statement clearly labeled the deposit of the dollar_figure retirement distribution respondent also notes that before the dollar_figure deposit the balance of the joint account was dollar_figure but that within days of the dollar_figure deposit petitioner wrote checks totaling over dollar_figure and within month of the distribution he drew an additional dollar_figure on the account respondent concludes that petitioner knew the funds from the retirement account had been deposited into their joint account because he used those funds although petitioner may have had reason to know of the distribution as a result of his status as a joint signatory on the joint account the court is not convinced that this fact alone indicates that petitioner had actual knowledge of the 9the record does not contain the joint bank account statement for the month of april therefore petitioner’s acknowledgment of the dollar_figure check he drew on the joint account in date does not conclusively show that he had actual knowledge of the dollar_figure distribution the court is unable to conclude that a check in that amount was disproportionate as to petitioner and intervenor’s income for date distribution petitioner testified that he did not review the joint bank account statements and that intervenor primarily handled the finances and balanced the joint checking account an assertion uncontested by intervenor furthermore petitioner’s expenditures following the distribution were not so extraordinary as to signal that he was aware of the availability of additional funds beyond intervenor’s usual earnings during date deposits into petitioner and intervenor’s joint account excluding the dollar_figure distribution totaled dollar_figure the checks petitioner drew on the account in date accounted for only dollar_figure of that amount attempting to circumvent this fact respondent notes that the balance of the joint account immediately before the dollar_figure deposit was less than dollar_figure and that petitioner was aware of the dollar_figure deposit because after the deposit he made draws on the joint account in excess of dollar_figure but on date days after the dollar_figure deposit an additional_amount of dollar_figure was deposited into the joint account therefore when petitioner’s checks were presented for payment the joint account contained sufficient funds to cover the checks even without the dollar_figure distribution petitioner credibly testified that he was unaware of intervenor’s request for and receipt of the dollar_figure distribution petitioner admits that he and intervenor discussed the possibility of obtaining a loan from her retirement account but states that he was unaware that she had actually obtained a distribution from her retirement account he alleges that although he maintained a joint checking account with intervenor she primarily wrote the checks drawn on the joint account and that he wrote checks drawn on the joint account only when he was instructed to do so by intervenor he also admitted that he opened the mail sent to their home but would put the bank statements aside for intervenor to deal with petitioner cites 116_tc_189 claiming that his situation is analogous to that of the taxpayer in that case in culver the taxpayer’s ex-wife embezzled money from her employer for a number of years while they were married and deposited the funds into their joint account in amounts ranging from dollar_figure to dollar_figure the embezzled income was commingled with the funds in the account and the funds from that account were used to pay family_expenses and debts although the taxpayer and his ex-wife maintained a joint account throughout their marriage his ex-wife managed all of the finances she paid the bills wrote the checks and maintained the bank accounts occasionally he would write and sign checks drawn on the joint account although he did not review their account or manage any of the finances during the marriage the taxpayer and his ex-wife’s joint income for the first year at issue was dollar_figure and the embezzled funds constituted an additional dollar_figure in the second year at issue their joint income was dollar_figure and the embezzled funds constituted an additional dollar_figure in the years at issue the embezzled funds constituted an increase of more than percent of the taxpayer and his ex-wife’s combined annual income in concluding that the taxpayer lacked actual knowledge of the embezzled funds the court found it relevant that the taxpayer and his ex-wife’s expenses were well within their resources based on their combined annual wages furthermore most of their major purchases were either completely or largely financed therefore the taxpayer was unlikely to have actual knowledge of the embezzled funds even if he did have reason to know of themdollar_figure respondent alleges that the facts in culver are distinguishable from those of this case in culver the taxpayer’s ex-wife deposited funds in small amounts throughout the entire year making the amounts undetectable to the taxpayer here however a one-time significant amount dollar_figure was deposited into petitioner and intervenor’s joint bank account 10in 116_tc_189 the court also found it relevant that the taxpayer’s ex-wife corroborated her husband’s testimony affirming that she carried out the embezzlement activity without her husband’s participation or knowledge here on the other hand we note that with respect to petitioner and intervenor’s testimony we are faced with the situation of he said she said accordingly our analysis is based primarily on what could be reliably drawn from the totality of the evidence respondent asserts that it is unlikely that petitioner lacked actual knowledge of such a large one-time deposit as respondent suggests dollar_figure is a significant one-time deposit when analyzed with respect to intervenor’s income however the dollar_figure distribution represented less than a percent increase over her annual earnings for dollar_figure circumstantial evidence may indicate that petitioner had reason to know of the distribution however actual knowledge cannot be inferred from reason to know see sec_1 c iii income_tax regs although petitioner had access to the bank statements occasionally drew checks on the joint bank account and admitted that he for the most part would open the mail he alleged that he did not review the mail and that intervenor was the one who paid the bills and reconciled their joint bank account respondent has failed to persuade us by a preponderance_of_the_evidence that petitioner had actual knowledge of the dollar_figure distribution and he is therefore entitled to relief from joint_and_several_liability pursuant to sec_6015 other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot 11in culver the embezzled funds represented more than a percent increase over the taxpayer and his ex-wife’s combined wages in the years at issue to reflect the foregoing decision will be entered for petitioner
